EXHIBIT21 SHFL ENTERTAINMENT,INC. SUBSIDIARIES OF THE REGISTRANT Name of Subsidiary Jurisdiction of Incorporation Shuffle Master International, Inc. Nevada SHFL Properties, LLC Nevada SHFL International, LLC Nevada SHFL Holdings Gibraltar Limited (subsidiaries listed below) Gibraltar Shuffle Master Australia PtyLtd. Australia Gaming Products Pty., Ltd. Australia VIP Gaming Solutions PtyLimited Australia SHFL entertainment Australasia Holdings PtyLimited* (subsidiaries listed below) Australia Shuffle Master Holding GmbH (subsidiaries listed below) Austria SHFL entertainment Asia Limited* Macau SHFL entertainment Mexico* Mexico SHFL entertainment Servicios* Mexico Stargames PtyLtd Subsidiaries Name of Subsidiary Jurisdiction of Incorporation Shuffle Master Australasia Group Pty Ltd Australia Stargames Pty Ltd Australia Stargames Group Management Pty Limited** Australia Stargames Holdings Pty Limited Australia Stargames Australia Pty Limited** Australia Stargames Investments Pty Limited** Australia SHFL entertainment Australasia Pty Limited* Australia Precise Craft Pty Limited** Australia SHFL entertainment Property Pty Limited* Australia Australasia Gaming Industries Pty Limited** Australia Stargames Assets Pty Limited** Australia SHFL entertainment (NZ) PtyLimited* New Zealand SHFL Holdings Gibraltar Limited Subsidiaries Name of Subsidiary Jurisdiction of Incorporation SHFL entertainment Gibraltar Limited Gibraltar SHFL Resources Gibraltar Limited Gibraltar Shuffle Master Holding GmbH Subsidiaries Name of Subsidiary Jurisdiction of Incorporation Shuffle Master Management-Service GmbH Austria Shuffle Master GmbH Austria Shuffle Master Holding GmbH&Co Finanzierungsberatungs-KG Austria Shuffle Master GmbH& CoKG (dbaSHFL entertainment) (aka CARD) Austria CARD Shuffle Master Investments (Proprietary) Limited South Africa *Denotes entity name changed **Denotes dormant company
